DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
[0075] states “In some embodiments, the service management system 520 may detect and be discussed below. For the microservices that are not managed by the service management system 520, such as the microservice A 401-1 and the microservice B 401-2 of the application 400, the route system 510 may handle the routing of their requests according to legacy routing rules.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur et al. (US 2017/0230349 A1) in view of Dwivedi et al. (US 10,289,538 B1).

Regarding claim 1, Gaur teaches a computer-implemented method comprising: 
detecting, by one or more processors, initiation of a request from a first microservice to a second microservice (Fig. 5, Step 504 Inter-Operation Request; [0003]: receiving at least one run-time inter-operation request; [0028]: The label "Scv call" identifies the microservices "Microservice x" and "Microservice Y" that the Microservice A may need to call.), the first and second microservices being comprised in a plurality of microservices of an application (Abstract: Microservices system, first microservice and second microservice; [0013] A "container" within cloud computing terminology represents a compartmentalized microservice or application…The description herein uses the terms "container," "microservice," and "node" interchangeably for ease of reference), and the request comprising an expected availability level for the application (Fig. 5, Step 504 Inter-Operation Request; [0082]: Returning to the description of decision point 504, it should be noted that to facilitate run-time validation of connection requests, the received run-time inter-operation request includes a relationship trust token. The relationship trust token includes some or all of the original microservice trust relationship information of the respective microservice that defines the microservice credentials and service description parameters of the respective microservice; [0027]: The following microservice trust token pseudo syntax shows one possible implementation of a microservice trust token: [0028] Within the present example, the label "Svc name" identifies Microservice A. The label "Svc depend" identifies the dependent microservices "Microservice 1," "Microservice 4," and "Microservice 5.1." The label "Scv call" identifies the The label "TTL" represents the time to live for the connection, where the numeral 240 is selected for purposes of example and may have units in seconds, minutes, or any unit appropriate for a given implementation. The label "Life of svc" indicates that the microservice has a configured life of the Microservice A itself, after which the Microservice A is either obsolete or a newer version may be made available and the older version may be retracted (expected availability level). The label "Security" defines security provisions for any connection with the microservice, and may be defined as appropriate for a given implementation. The label "Other attributes" generally represents any one or more additional attributes that may be appropriate for any given implementation.).
in response to a current availability level of the application being higher than or equal to the expected availability level, determining, by one or more processors, whether an execution of the second microservice is available (Fig. 5, Step 504, 520, 522, 524, and 528; [0083] In response to determining at decision point 504 that a microservices run-time inter-operation request has been received that includes a relationship trust token, the process 500 inspects the relationship trust token at block 520. At block 522, the process 500 validates the received relationship trust token with local microservices trust ledger entries to determine whether the received run-time inter-operation request may be granted or denied. The process 500 may compare the microservice credentials and service description parameters of the relationship trust token with individual ledger entries to determine whether there is a match with any validated local run-time inter-operational microservice trust relationship information. As such, the process 500 inspects the relationship trust token for validation, TTL, expiration, or change in dependency or membership governance. Each inspection of a relationship trust token may be 

Gaur does not expressly teach in response to determining that the execution of the second microservice is unavailable, causing, by one or more processors, the request to be routed to a simulated microservice of the second microservice, the simulated microservice configured to return to the first microservice a dummy response to the request.  

	However, Dwivedi teaches in response to determining that the execution of the second microservice is unavailable, causing, by one or more processors, the request to be routed to a simulated microservice of the second microservice, the simulated microservice configured to return to the first microservice a dummy response to the request (Col. 5, line 23 through Col. 6, line 1: The first test may include an availability check. The availability check may be configured to determine whether all microservice applications 140, 150, 160, 170 are at least available and/or connected to orchestration layer 120 through application programming interface (API) gateway 130… The second test may include a health check. The health check When executed, mock service application 195 may be configured to override behavior of data flow such that microservice applications 140, 150, 160, 170 are deployed even after determining that at least one of microservice applications 140, 150, 160, 170 failed the second test. Based on results of the mock service application 195 indicative of the at least one of microservice applications 140, 150, 160, 170 failing the second test, a corresponding message may be logged in one or more databases (not shown), rather than producing an error notification. The corresponding message may comprise a notification that this service is a simulated service, i.e., a mock service; Col. 11, lines lines 17-35: Thus, feature(s) associated with the data set of failed serving microservice application 440, 450, 460, 470 will mock the response of the corresponding services and fulfill the feature. For example, at least one or more of microservice applications 440, 450, 460, 470 may not be available (or failed) to serve traffic because of not passing the availability check and/or the health check.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dwivedi with the teachings of Gaur to utilize mock microservices when microservices fail or are otherwise unavailable. The modification would have been motivated by the desire of avoiding an error notification and allow for execution.

Regarding claim 2, Gaur teaches further comprising: 
determining, by one or more processors, the current availability level of the application based on at least one of the following: 
a respective operational status of at least one of the plurality of microservices, a respective response time of at least one of the plurality of microservices, status information of an environment where at least one of the plurality of microservices are deployed, a Quality of Service (QoS) of the application, a Service Level Agreement (SLA) of the application, and/or a Service Level Objective (SLO) of the application ([0028] Within the present example, the label "Svc name" identifies Microservice A. The label "Svc depend" identifies the dependent microservices "Microservice 1," "Microservice 4," and "Microservice 5.1." The label "Scv call" identifies the microservices "Microservice x" and "Microservice Y" that the Microservice A may need to call. The label "TTL" represents the time to live for the connection, where the numeral 240 is selected for purposes of example and may have units in seconds, minutes, or any unit appropriate for a given implementation. The label "Life of svc" indicates that the microservice has a configured life of the Microservice A itself, after which the Microservice A is either obsolete or a newer version may be made available and the older 

Regarding claim 3, Dwivedi teaches wherein determining whether the execution of the second microservice is available comprises: 
determining, by one or more processors, whether the second microservice is failed and in response to determining that the second microservice is failed, determining, by one or more processors, that the execution of the second microservice is unavailable (Col. 10, lines 11-17: In FIG. 3, orchestration layer 320 may not be deployed (or may fail to deploy) because, for example, at least one or more of microservice applications 340, 350, 360, 370 is not available (or failed) at the time of orchestration layer 320 startup. In FIG. 3, orchestration layer 320 may not be marked for mocking, and thus may be indicated by @FailFast annotation.).  

Regarding claim 4, Dwivedi teaches wherein determining whether the execution of the second microservice is available comprises: 
determining, by one or more processors, whether a response time of the second microservice exceeds a threshold time length and in response to determining that the response time exceeds the threshold time length, determining, by one or more processors, that the execution of the second microservice is unavailable (Col. 5, lines 23-45: For example, the first test may include whether a signal is received or not within a predetermined threshold time, such as two seconds, the signal being indicative of responsiveness associated with connectivity of microservice applications 140, 150, 160, 170… The first test may be associated with determining availability, including receiving status updates based on whether 

Regarding claim 5, Dwivedi teaches further comprising: 
in response to determining that the execution of the second microservice is unavailable, determining, by one or more processors, whether the second microservice satisfies a predetermined condition for microservice simulation (Col. 11, lines 11-17: In FIG. 4, orchestration layer 420 may be deployed (or successful deployment) because, for example, although at least one or more of microservice applications 440, 450, 460, 470 is not available (or failed) at the time of orchestration layer 420 startup, orchestration layer 420 may be marked for mocking, and thus may be indicated by @FailFast(Mock=True) annotation.); and 
in response to determining that the second microservice satisfies the predetermined condition, deploying, by one or more processors, the simulated microservice for the second microservice (Col. 6, lines 25-39: In various examples, system 100 may include an application, such as a mock service application 195, which may reside in orchestration layer 120. When executed, mock service application 195 may be configured to override behavior of data flow such that microservice applications 140, 150, 160, 170 are deployed even after determining that at least one of microservice applications 140, 150, 160, 170 failed the second test.).  

Regarding claim 6, Dwivedi teaches wherein determining whether the second microservice satisfies the predetermined condition comprises: 
determining, by one or more processors, that the second microservice satisfies the predetermined condition based on at least one of the following: 
a determination that the request is initiated to the second microservice, a determination that importance of the second microservice for the application is lower than a predetermined importance threshold, and a user indication of allowance of microservice simulation for the second microservice (Col. 6, lines 39-41: Based on the logged corresponding message, a user of client device 110 may decide to mock microservice applications 140, 150, 160, 170).  

Regarding claim 7, Dwivedi teaches further comprising: 
maintaining, by one or more processors, configuration information related to the simulated microservice, the configuration information comprising at least one of the following: 
the dummy response (Col. 6, 25-40: a corresponding message may be logged in one or more databases), an access protocol, a request method, and a predefined code of the simulated microservice; and 
wherein deploying the simulated microservice comprises: deploying, by one or more processors, the simulated microservice based on the configuration information (Col. 6, lines 42-44: Thus, mock service application 195 may provide for deployment).  

Regarding claim 9, Dwivedi teaches further comprising: 
in response to determining that the execution of the second microservice is available, causing, by one or more processors, the request to be routed to the second microservice 

Regarding claim 10, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further, the additional limitations of a processing unit and a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit are taught by Gaur in at least [0088] “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”.

Regarding claim 11, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a system type claim having similar limitations as claim 4 above. 
Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a system type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a media/product type claim having similar limitations as claim 1 above. 
Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur and Dwivedi, as applied to claim 1, in further view of Moore (US 2010/0299437 A1).

Regarding claim 8, Dwivedi teaches simulated/mocking microservices as noted above for claim 1 but neither Gaur nor Dwivedi teaches further comprising: 
in response to determining that the simulated microservice is deployed for the second microservice, maintaining, by one or more processors, a routing address of the simulated microservice and wherein causing the request to be routed to the simulated microservice comprises: causing, by one or more processors, the request to be routed to the simulated microservice based on the routing address.  

However, Moore teaches further comprising: 
in response to determining that the simulated microservice is deployed for the second microservice, maintaining, by one or more processors, a routing address of the simulated microservice and wherein causing the request to be routed to the simulated microservice comprises: causing, by one or more processors, the request to be routed to the simulated microservice based on the routing address (Abstract: A system for providing a web service on a network of addressable nodes, said web service comprising a plurality of discrete, individually-addressable microservices, said system comprising: (a) at least one load balancer configured for routing a request from a node for a microservice to one of a plurality of virtual addresses, each virtual address corresponding to a unique microservice).  

	It would have been obvious obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moore with the teachings of Gaur and Dwivedi to utilize addresses to locate mock microservices when microservices fail or are otherwise unavailable. The modification would have been motivated by the desire of avoiding an error notification and allow for execution.

Regarding claim 17, it is a system type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eloy et al. (US 2020/0389517 A1) MONITORING WEB APPLICATIONS INCLUDING MICROSERVICES.
Caldato et al. (US 2019/0102280 A1) REAL-TIME DEBUGGING INSTANCES IN A DEPLOYED CONTAINER PLATFORM
Ekambaram et al. (US 2018/0220334 A1) COGNITIVE RELIABILITY ENGINE FOR SMOOTH HANDOFF IN PHONE-HOSTED MICROSERVICES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195